Citation Nr: 0209810	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1972.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The veteran's service-connected PTSD is objectively shown to 
be productive of total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes 
and communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; and disorientation to 
time or place.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2001).  38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter issued in March 2001.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a November 1998 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a February 
1999 statement of the case and a supplemental statements of 
the case issued in November 1999 and July 2000, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons for why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports and private medical records have been 
received.  The veteran was also provided with three VA 
examinations.  In addition, a July 1998 letter reflects that 
the veteran has been receiving Social Security Administration 
(SSA) benefits.  Included in the claims file are several 
examinations and treatment reports filed in support of these 
SSA benefits.  All known and available service, private, and 
VA medical records have been obtained and are associated with 
the veteran's claims file. 

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of Diagnostic Code 9411.  
The veteran now contends that his disorder is more disabling 
than initially evaluated, and he has appealed for an 
increased rating.  

As noted, the veteran has been initially assigned a 50 
percent disability rating for PTSD.  A 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routing activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Though not ultimately determinative, the Global Assessment of 
Function (GAF) scale provides guidance and illustrates the 
veteran's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See 38 C.F.R. § 4.125 (2001); Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
For example, a 31-40 score reflects "some impairment in 
reality testing or communication . . . OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood . . . ."  A 41-50 score 
indicates "serious symptoms . . . OR any serious impairment 
in social, occupational, or school functioning . . . ."  
Finally, a 51-60 score reflects "moderate symptoms . . . OR 
moderate difficulty in social, occupational, or school 
functioning . . . ."

In an August 1997 psychosocial assessment report, and its 
addendum, Elaine M. Tripi, Ph.D. stated that the veteran 
suffered from insomnia, nightmares, flashbacks, and personal, 
social, and vocational stress.  She noted that he has had 
bouts of depression which have significantly impacted his 
ability to function.  Dr. Tripi diagnosed the veteran with 
PTSD and depression, and gave him a GAF score of 50.  

VA hospitalization records, dated September 1997 to November 
1997, are of record.  During that time, the veteran 
complained of occasional nightmares, flashbacks, intrusive 
thoughts, and depression with accompanied crying.  He 
exhibited no appetite or sleep disorders, and he had no 
current homicidal thoughts.  While he did admit to having 
suicidal thoughts on occasion, he had no active plans for 
suicide.  A mental status examination revealed that the 
veteran was alert, oriented times three, and in good contact 
with his environment.  His affect was appropriate and his 
mood was euthymic.  In addition, his memory was grossly 
intact.  His speech was regular in rate and rhythm, coherent, 
and goal-directed, while his judgment and insight were good.  
He denied having any delusions or hallucinations.  The 
veteran elicited no signs of psychosis during his 
hospitalization and he was diagnosed with chronic PTSD and 
given a GAF score of 50.

A September 1997 Social Work Service Report indicated that 
the veteran was experiencing depression, immense sadness, 
loneliness, poor concentration, an inability to complete 
tasks, and intrusive memories.

VA outpatient treatment records dated September 1997 to 
September 1999 are included in the claims file.  The veteran 
complained of emotionally instability and tension upon 
hearing loud noises.  He maintained that he was unable to sit 
still for long periods of time and often paced to relieve his 
stress.  In addition, he reported having tension upon hearing 
loud noises, and stated that he had to conduct a "perimeter 
search" of his home prior to going to bed.

In a November 1997 SSA questionnaire, the veteran's wife 
described him as being belligerent towards authority and 
having little patience.  She also indicated that he had few 
friends or hobbies.  While he correctly and appropriately 
cleaned the house, did yardwork, read, watched the children, 
groomed himself, and bathed, he never cooked, fixed things, 
attended sporting events, talked on the phone, or handled 
finances.  Finally, she stated that he had an explosive 
temper, especially while driving.  

In a letter received in November 1997, the veteran's wife 
noticed that the veteran had "changed" following his 
service in Vietnam.  She asserted that he yelled in his 
sleep, "hit the ground for cover" when planes flew 
overhead, and had an intolerable temper.  She also stated 
that the veteran cried often and shook uncontrollably.  She 
reported he has held several jobs since service and was 
currently unable to maintain his employment as an insurance 
salesman.  Finally, she indicated that the veteran only had 2 
friends and kept to himself.

The veteran was afforded a VA examination for PTSD in 
December 1997.  The claims file was reviewed in conjunction 
with the examination.  The veteran complained that he was 
unable to maintain employment due to his PTSD.  Specifically, 
he stated that he had a poor appetite, nightmares, cried a 
lot, had difficulty initiating and maintaining sleep, and was 
startled by loud noises.  He also asserted that he had 
difficulty initiating and pursuing work activities due to his 
inability to concentrate or call customers on the telephone.  
Upon examination, the veteran's speech was clear and 
coherent, and his thought process was well organized and goal 
oriented.  He exhibited no delusions, hallucinations, or 
bizarre behavior.  The examiner diagnosed the veteran PTSD 
based on his nightmares, flashbacks, impaired motivation, 
inhibition of effort, and startle reaction.  He was given a 
GAF score of 50.  

A September 1998 evaluation report and its April 2000 
addendum, from Elaine M. Tripi, Ph.D., are of record.  Dr. 
Tripi stated that the veteran's severe and pervasive social, 
personal, and vocational problems were caused by his anxiety, 
memory loss, flashbacks/intrusive thoughts, insomnia, 
feelings of anger/sorrow, withdrawal and isolation, severe 
depression, and his difficulty concentrating and completing 
tasks in a timely fashion.  In addition, she maintained that 
the veteran also became extremely upset around places, 
people, or events that reminded him of his military service 
and he tended to avoid them.  As such, he had few friends and 
had difficulty trusting others.  Dr. Tripi rated the veteran 
with a GAF score of 40.  

The veteran was provided with a VA examination for PTSD in 
October 1998.  He complained of a lack of concentration, 
irritability, disturbed sleep habits, nightmares with 
accompanying night sweats, flashbacks induced by aircraft, 
enhanced startle response, avoidance of crowds, and prior 
suicidal thoughts.  He also indicated that he had some 
homicidal ideations when irritated.  Upon examination, the 
veteran's speech was coherent and his thoughts were organized 
and goal oriented.  He exhibited no delusions, 
hallucinations, or bizarre behavior.  The veteran did exhibit 
some difficulty with concentration and was found to be 
somewhat withdrawn and inhibited.  The examiner diagnosed the 
veteran with PTSD based on his nightmares, flashbacks, 
suicidal ideation, numbing of feelings, and enhanced startle 
responses.  He was rated with a GAF score of 60.

VA hospitalized records, dated August 1999 to October 1999, 
are included in the claims file.  The veteran claimed that 
his PTSD had gotten worse since his prior hospitalization in 
1997.  During his hospitalization, the veteran exhibited a 
pleasant affect, fluent speech, coherent thought process, and 
non-delusional thought content with fair cognition.  In 
addition, his memory was grossly intact and he was alert.  He 
did not appear suicidal or homicidal, though he did exhibit 
an increased startle reflex.  The veteran exhibited no 
psychoses during his hospitalization.  Upon discharge, he was 
diagnosed with chronic PTSD and given a GAF score of 31.

The veteran and his wife testified at a VA personal hearing 
in April 2000.  The veteran reported that he had difficulty 
sleeping and stated that he often awoke to ensure that the 
doors were locked in his home.  He also complained of 
nightmares, startle response, anger when driving, difficulty 
concentrating, and flashbacks once per week.  He asserted 
that he avoided most places and people and indicated that he 
sometimes had suicidal or homicidal  ideations.  The 
veteran's wife testified that, on one occasion, she found the 
veteran kicking their son and acting like he had "lost it" 
and had "no control." 

A May 2000 VA PTSD examination is of record.  The veteran 
complained of severe depression, insomnia, sadness, 
nightmares, and anger.  He also stated that he had no friends 
and was not involved in any community activities.  The 
veteran was reportedly unable to work due to his lack of 
concentration.  Upon examination, the veteran was cooperative 
and exhibited coherent speech.  His thoughts were organized, 
goal oriented, and showed no delusions or hallucinations.  He 
was diagnosed with PTSD based on his nightmares with night 
sweats, sleep disturbances, and anger.  He was given a GAF 
score of 60.  The examiner stated that in reviewing the 
veteran's October 1998 VA examination, he could not establish 
any material change in his mental state that would allow him 
to indicate that it had deteriorated.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 100 percent disability rating.  
The evidence shows that the veteran's PTSD exhibits symptoms 
compatible with total occupational and social impairment. 

The record reflects that the veteran consistently complained 
of a lack of concentration, suicidal ideations, continuous 
depression, an inability to maintain employment, an impaired 
impulse control that leading to violence, and an failure to 
perform activities of daily life.  In particular, the veteran 
reported that he was unable to continue working as an 
insurance salesman due to his inability to concentrate and 
call customers on the telephone.  He added that he had 
difficulty in initiating and pursuing work activities.  In 
addition, he stated that his depression and impatience with 
others has only allowed him to maintain two friendships over 
the years.  His wife reiterated that statement by asserting 
that he is impatient, not involved in any community 
activities, and keeps to himself.  With respect to his 
impaired impulse control, the she stated that he has 
outbursts of anger when driving, and reported an occasion in 
which she found the veteran kicking their son and acting 
"out of control."  While the veteran was coherent and 
exhibited organized and goal-oriented thought processes 
during his 1999 hospitalization, he was found to be withdrawn 
and inhibited.  In addition, he was given a GAF score of 31 
indicating that he had major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood.  Finally, in her November 1997 statement, the 
veteran's wife asserted that he never cooked, fixed things, 
attended sporting events, talked on the phone, or handled 
finances; thereby exhibiting an inability to perform some 
activities of daily life. 

The Board considered the veteran's GAF scores and finds that 
they are supportive of a 100 percent rating evaluation for 
PTSD.  He has been given scores of ranging from 31 to 60, 
with the majority of the scores being 50.  Such scores 
reflect serious symptoms that in this case result in severe 
impairment in social and occupational functioning and are 
consistent with a disability rating of 100 percent under 
Diagnostic Code 9411.  While the GAF scores and 
symptomatology demonstrated on VA examinations appear to 
warrant a lesser rating, the Board must juxtapose this 
evidence with the records from the veteran's treating 
therapist and the reports of VA hospitalization which 
indicate a much more severe degree of impairment.  In this 
regard, the Board has considered the benefit of the doubt 
rule in the present case, and as the evidence appears to be 
in equipoise, the benefit of the doubt is resolved in the 
veteran's favor.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 
2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's PTSD is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran has required 
frequent hospitalizations for his PTSD.  Moreover, there is 
no evidence that the veteran's PTSD has markedly interfered 
with his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  








ORDER

Entitlement to an initial rating evaluation of 100 percent 
for the veteran's PTSD is granted subject to the laws and 
regulations governing the payment of monetary benefits. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

